STOCK PURCHASE AGREEMENT


AMONG


THOMAS VENTURES, INC.


TCOMT, INC.


AND


CLIFFORD RHEE


Dated as of February 13, 2007



--------------------------------------------------------------------------------




TABLE OF CONTENTS




   
Page
Section
         
ARTICLE I SALE AND PURCHASE OF SHARES
   
1.1 Sale and Purchase of Shares
 
1
     
ARTICLE II PURCHASE PRICE AND PAYMENT
   
2.1 Amount of Purchase Price
 
1
     
ARTICLE III CLOSING AND TERMINATION
   
3.1 Closing Date
 
2
3.2 Termination of Agreement
 
2
3.3 Procedure Upon Termination
 
2
3.4 Effect of Termination
 
2
     
ARTICLE IV REPRESENTATIONS AND WARRANTIES OF THE SELLER AND THE COMPANY
   
4.1 Organization and Good Standing
 
3
4.2 Authority
 
4
4.3 Shares
 
5
4.4 Basic Corporate Records
 
5
4.5 Minute Books
 
5
4.6 Subsidiaries and Affiliates
 
6
4.7 Consents
 
6
4.8 Financial Statements
 
6
4.9 Records and Books Account
 
7
4.10 Absence of Undisclosed Liabilities
 
7
4.11 Taxes
 
7
4.12 Account Receivable
 
9
4.13 Inventory
 
9
4.14 Machinery and Equipment
 
10
4.15 Title to Properties; Certain Real Property Matters
 
10
4.16 Leases
 
11
4.17 Patents, Software, Trademarks, Etc
 
12
4.18 Insurance Policies
 
12
4.19 Banking and Personnel Lists
 
13
4.20 Lists of Contracts, Etc
 
13
4.21 Compliance With the Law
 
15
4.22 Litigation, Pending Labor Disputes
 
15
4.23 Absence of Certain Changes or Events
 
16
4.24 Employee Benefit Plans
 
17
4.25 Product Warranties and Product Liabilities
 
18
4.26 Assets
 
18

 
i

--------------------------------------------------------------------------------


 
4.27 Absence of Certain Commercial Practices
 
19
4.28 Licenses, Permits, Consents and Approvals
 
19
4.29 Environmental Matters
 
19
4.30 Broker
 
21
4.31 Related Party Transactions
 
21
4.32 Patriot Act
 
21
4.33 Disclosure
 
22
     
ARTICLE V REPRESENTATIONS AND WARRANTIES OF PURCHASER
   
5.1 Organization and Good Standing
 
18
5.2 Authority
 
18
5.3 Conflicts; Consents of Third Parties
 
18
5.4 Litigation
 
19
5.5 Investment Intention
 
19
5.6 Broker
 
19
     
ARTICLE VI COVENANTS
   
6.1 Access to Information
 
19
6.2 Conduct of the Business Pending the Closing
 
20
6.3 Consents
 
22
6.4 Other Actions
 
22
6.5 No Solicitation
 
22
6.6 Preservation of Records
 
22
6.7 Publicity
 
23
6.8 Use of Name
 
23
6.9 Employment Agreements
 
23
6.10 Board of Directors
 
23
6.11 Financial Statements
 
23
6.12 Tax Matters
 
24
6.13 Non-Competition
 
24
     
ARTICLE VII CONDITIONS TO CLOSING
   
7.1 Conditions Precedent to Obligations of Purchaser
 
26
7.2 Conditions Precedent to Obligations of the Seller
 
27
     
ARTICLE VIII DOCUMENTS TO BE DELIVERED
   
8.1 Documents to be Delivered by the Seller
 
28
8.2 Documents to be Delivered by the Purchaser
 
28
     
ARTICLE IX INDEMNIFICATION
   
9.1 Indemnification
 
28
9.2 Limitations on Indemnification for Breaches of Representations and
Warranties
 
29
9.3 Indemnification Procedures
 
30
9.4 Tax Treatment of Indemnity Payments
 
31

 
ii

--------------------------------------------------------------------------------


 
ARTICLE X MISCELLANEOUS
   
10.1 Payment of Sales, Use or Similar Taxes
 
31
10.2 Survival of Representations and Warranties
 
31
10.3 Expenses
 
31
10.4 Specific Performance
 
31
10.5 Further Assurances
 
32
10.6 Submission to Jurisdiction; Consent to Service of Process
 
32
10.7 Entire Agreement; Amendments and Waivers
 
37
10.8 Governing Law
 
33
10.9 Table of Contents and Headings
 
33
10.10 Notices
 
33
10.11 Severability
 
34
10.12 Binding Effect; Assignment
 
34

 
iii

--------------------------------------------------------------------------------

 

SCHEDULES AND EXHIBITS
 
Schedule 4.2
 
Conflicts
Schedule 4.3
 
Liens
Schedule 4.6
 
Subsidiaries
Schedule 4.7
 
Financial Statements
Schedule 4.10
 
Undisclosed Liabilities
Schedule 4.11
 
Taxes
Schedule 4.12
 
Accounts Receivable
Schedule 4.13
 
Inventory
Schedule 4.14
 
Machinery and Equipment
Schedule 4.16
 
Leases
Schedule 4.17
 
Intellectual Property
Schedule 4.18
 
Insurance Policies
Schedule 4.19
 
Banking Personnel List
Schedule 4.20
 
Contracts
Schedule 4.21
 
Compliance with Law
Schedule 4.22
 
Litigation
Schedule 4.23
 
Absence of Changes
Schedule 4.24
 
Employee Benefit Plans
Schedule 4.25
 
Product Warranties and Liabilities
Schedule 4.26
 
Asset Location
Schedule 4.27
 
Absence of Certain Commercial Practices
Schedule 4.28
 
Licenses
Schedule 4.29
 
Environmental Matters
Schedule 4.30
 
Brokers
Schedule 4.31
 
Related Party Transactions
Schedule 6.2(b)(viii)
 
Material Properties or Assets
     
Exhibit 2.1
 
Form of Note
Exhibit 6.9
 
Form of Employment Agreement


iv

--------------------------------------------------------------------------------

 


STOCK PURCHASE AGREEMENT



STOCK PURCHASE AGREEMENT, dated as of February 13, 2007 (the “Agreement”), among
Thomas Ventures, Inc., a corporation existing under the laws of Delaware (the
“Purchaser”), Tcomt, Inc., a corporation existing under the laws of Delaware
(the “Company”), and the shareholder of the Company listed on the signature
pages hereof (the “Seller”).
 
WITNESSETH:
 
WHEREAS, the Seller owns an aggregate of 200 shares of common stock, $.001 par
value (the “Shares”), of the Company, which Shares constitute all of the issued
and outstanding shares of capital stock of the Company; and
 
WHEREAS, the Company is the owner of 80% of the outstanding capital stock of
Tcomt, Ltd., a corporation formed under the laws of South Korea (“Tcomt”); and
 
WHEREAS, the Seller desires to sell to Purchaser, and the Purchaser desires to
purchase from the Seller, the Shares for the purchase price and upon the terms
and conditions hereinafter set forth;
 
NOW, THEREFORE, in consideration of the premises and the mutual covenants and
agreements hereinafter contained, the parties hereby agree as follows:
 
ARTICLE I
SALE AND PURCHASE OF SHARES
 
1.1 Sale and Purchase of Shares.
 
Upon the terms and subject to the conditions contained herein, on the Closing
Date the Seller shall sell, assign, transfer, convey and deliver to the
Purchaser, and the Purchaser shall purchase from the Seller, all Shares of the
Company owned by the Seller .
 
ARTICLE II
PURCHASE PRICE AND PAYMENT
 
2.1 Amount of Purchase Price. 
 
The purchase price for the Shares shall be an amount equal to $7,800,000 (seven
million eight hundred thousand US dollars) (the “Purchase Price”), payable by
delivery of a Participating Promissory Note in the form of Exhibit 2.1 attached
hereto (the “Note”), to the Seller on the Closing Date.
 

--------------------------------------------------------------------------------




ARTICLE III
CLOSING AND TERMINATION
 
3.1 Closing Date. 
 
Subject to the satisfaction of the conditions set forth in Sections 7.1 and 7.2
hereof (or the waiver thereof by the party entitled to waive that condition),
the closing of the sale and purchase of the Shares provided for in Section 1.1
hereof (the "Closing") shall take place at the offices of Sichenzia Ross
Friedman Ference LLP located at 1065 Avenue of the Americas, New York, New York
10018 (or at such other place as the parties may designate in writing) on or
before February , 2007 as the Seller and Purchaser may designate, or on such
other date as the Seller and the Purchaser may designate in writing. The date on
which the Closing shall be held is referred to in this Agreement as the "Closing
Date".
 
3.2 Termination of Agreement.
 
This Agreement may be terminated prior to the Closing as follows:
 
(a) At the election of the Seller or the Purchaser on or after February 28,
2007, if the Closing shall not have occurred by the close of business on such
date, provided that the terminating party is not in default of any of its
obligations hereunder;
 
(b) by mutual written consent of the Seller and the Purchaser; or
 
(c) by the Seller or the Purchaser if there shall be in effect a final
nonappealable order of a governmental body of competent jurisdiction
restraining, enjoining or otherwise prohibiting the consummation of the
transactions contemplated hereby; it being agreed that the parties hereto shall
promptly appeal any adverse determination which is not nonappealable (and pursue
such appeal with reasonable diligence).
 
3.3 Procedure Upon Termination. 
 
In the event of termination and abandonment by the Purchaser or the Seller, or
both, pursuant to Section 3.2 hereof, written notice thereof shall forthwith be
given to the other party or parties, and this Agreement shall terminate, and the
purchase of the Shares hereunder shall be abandoned, without further action by
the Purchaser or the Seller. If this Agreement is terminated as provided herein,
each party shall redeliver all documents, work papers and other material of any
other party relating to the transactions contemplated hereby, whether so
obtained before or after the execution hereof, to the party furnishing the same.
 
3.4 Effect of Termination.
 
In the event that this Agreement is validly terminated as provided herein, then
each of the parties shall be relieved of their duties and obligations arising
under this Agreement after the date of such termination and such termination
shall be without liability to the Purchaser, the Company or the Seller;
provided, however, that the obligations of the parties set forth in Section 10.4
hereof shall survive any such termination and shall be enforceable hereunder;
provided, further, however, that nothing in this Section 3.4 shall relieve the
Purchaser or the Seller of any liability for a breach of this Agreement.
 
2

--------------------------------------------------------------------------------


 
ARTICLE IV
REPRESENTATIONS AND WARRANTIES OF THE SELLER AND THE COMPANY


The Seller and the Company hereby jointly and severally represent and warrant to
the Purchaser that:
 
4.1. Organization and Good Standing of the Company. Each of the Company and
Tcomt is a corporation duly organized, validly existing and in good standing
under the laws of the jurisdiction of its incorporation as set forth above.
Neither the Company nor Tcomt is required to be qualified to transact business
in any other jurisdiction where the failure to so qualify would have an adverse
effect on the business of the Company or Tcomt. Other than its ownership of
Tcomt shares, the Company has not conducted any business operations.


4.2. Authority.


(a) Each of the Company and Tcomt has full power and authority (corporate and
otherwise) to carry on its business and has all permits and licenses that are
necessary to the conduct of its business or to the ownership, lease or operation
of its properties and assets.


(b) The execution of this Agreement and the delivery hereof to the Purchaser and
the sale contemplated herein have been, or will be prior to Closing, duly
authorized by the Company’s Board of Directors and by the Company’s stockholders
having full power and authority to authorize such actions.


(c) Subject to any consents required under Section 4.7 below, the Seller and the
Company have the full legal right, power and authority to execute, deliver and
carry out the terms and provisions of this Agreement; and this Agreement has
been duly and validly executed and delivered on behalf of the Seller and the
Company and constitutes a valid and binding obligation of the Seller and the
Company enforceable in accordance with its terms.


(d) Except as set forth in Schedule 4.2, neither the execution and delivery of
this Agreement, the consummation of the transactions herein contemplated, nor
compliance with the terms of this Agreement will violate, conflict with, result
in a breach of, or constitute a default under any statute, regulation,
indenture, mortgage, loan agreement, or other agreement or instrument to which
the Company, Tcomt or the Seller is a party or by which it or any of them is
bound, any charter, regulation, or bylaw provision of the Company or Tcomt, or
any decree, order, or rule of any court or governmental authority or arbitrator
that is binding on the Company, Tcomt or the Seller in any way.


4.3. Shares.


(a) The Company’s authorized capital stock consists of 1,000 shares of Common
Stock, par value $.001 per share, of which 200 shares have been issued to the
Seller and constitute the Shares as defined above. All of the Shares are duly
authorized, validly issued, fully paid and non-assessable. Tcomt’s authorized
capital stock consists of 1,000 shares of Common Stock, par value $.001 per
share, of which 200 shares have been issued to the Company (“Tcomt Shares”). All
of the Tcomt Shares are duly authorized, validly issued, fully paid and
non-assessable.
 
3

--------------------------------------------------------------------------------


 
(b) The Seller is the lawful record and beneficial owner of all the Shares, free
and clear of any liens, pledges, encumbrances, charges, claims or restrictions
of any kind, except as set forth in Schedule 4.3, and have, or will have on the
Closing Date, the absolute, unilateral right, power, authority and capacity to
enter into and perform this Agreement without any other or further
authorization, action or proceeding, except as specified herein. The Company is
the lawful record and beneficial owner of the Tcomt Shares, free and clear of
any liens, pledges, encumbrances, charges, claims or restrictions of any kind,


(c) There are no authorized or outstanding subscriptions, options, warrants,
calls, contracts, demands, commitments, convertible securities or other
agreements or arrangements of any character or nature whatever under which the
Seller, the Company or Tcomt are or may become obligated to issue, assign or
transfer any shares of capital stock of the Company or Tcomt. Upon the delivery
to the Purchaser on the Closing Date of the certificate(s) representing the
Shares, the Purchaser will have good, legal, valid, marketable and indefeasible
title to all the then issued and outstanding shares of capital stock of the
Company, free and clear of any liens, pledges, encumbrances, charges,
agreements, options, claims or other arrangements or restrictions of any kind.


4.4. Basic Corporate Records. The copies of the Articles of Incorporation of the
Company, as defined in Section 4.6 hereof (certified by the Secretary of State
or other authorized official of the jurisdiction of incorporation), and the
Bylaws of the Company, as the case may be (certified as of the date of this
Agreement as true, correct and complete by the Company’s secretary or assistant
secretary), all of which have been delivered to the Purchaser, are true, correct
and complete as of the date of this Agreement. The copies of the Articles of
Incorporation of Tcomt, as defined in Section 4.6 hereof (certified by the
Secretary of State or other authorized official of the jurisdiction of
incorporation), and the Bylaws of Tcomt, as the case may be (certified as of the
date of this Agreement as true, correct and complete by Tcomt's secretary or
assistant secretary), all of which have been delivered to the Purchaser, are
true, correct and complete as of the date of this Agreement.


4.5. Minute Books. The minute books of the Company and Tcomt, which shall be
exhibited to the Purchaser between the date hereof and the Closing Date, each
contain true, correct and complete minutes and records of all meetings,
proceedings and other actions of the shareholders, Boards of Directors and
committees of such Boards of Directors of each such corporation, if any, and, on
the Closing Date, will contain true, correct and complete minutes and records of
any meetings, proceedings and other actions of the shareholders, respective
Boards of Directors and committees of such Boards of Directors of each such
corporation.


4.6. Subsidiaries and Affiliates. Any and all businesses, entities, enterprises
and organizations in which the Company has any ownership, voting or profit and
loss sharing percentage interest (the “Subsidiaries”) are identified in Schedule
4.6 hereto, together with the Company’s interest therein. Unless the context
requires otherwise or specifically designated to the contrary on Schedule 4.6
hereto, “Company” as used in this Agreement shall include all such Subsidiaries.
Except as set forth in Section 4.6 or 4.31, (i) neither the Company nor Tcomt
has made any advances to, or investments in, nor owns beneficially or of record,
any securities of or other interest in, any business, entity, enterprise or
organization, (ii) there are no arrangements through which the Company or Tcomt
has acquired from, or provided to, the Seller or his affiliates any goods,
properties or services, (iii) there are no rights, privileges or advantages now
enjoyed by the Company or Tcomt as a result of the ownership of the Company or
Tcomt by the Seller which, to the knowledge of the Seller or the Company, might
be lost as a result of the consummation of the transactions contemplated by this
Agreement. Each entity shown on Schedule 4.6 is duly organized, validly existing
and in good standing under the laws of the jurisdiction of its incorporation,
and has full corporate power to own all of its property and to carry on its
business as it is now being conducted. Also set forth on Schedule 4.6 is a list
of jurisdictions in which each Subsidiary is qualified as a foreign corporation.
Such jurisdictions are the only jurisdictions in which the ownership or leasing
of property by each Subsidiary or the conduct of its business requires it to be
so qualified. All of the outstanding shares of capital stock of each Subsidiary
have been duly authorized and validly issued, are fully paid and nonassessable,
and, except as set forth on Schedule 4.6, are owned, of record and beneficially,
by the Company, and on the Closing Date will be owned by the Company, free and
clear of all liens, encumbrances, equities, options or claims whatsoever. No
Subsidiary has outstanding any other equity securities or securities options,
warrants or rights of any kind that are convertible into equity securities of
such Subsidiary, except as set forth on Schedule 4.6.
 
4

--------------------------------------------------------------------------------


 
4.7. Consents. Except as set forth in Schedule 4.7, no consents or approvals of
any public body or authority and no consents or waivers from other parties to
leases, licenses, franchises, permits, indentures, agreements or other
instruments are (i) required for the lawful consummation of the transactions
contemplated hereby, or (ii) necessary in order that the business of the Company
or Tcomt can be conducted in the same manner after the Closing as heretofore
conducted by the Company or Tcomt, nor will the consummation of the transactions
contemplated hereby result in creating, accelerating or increasing any liability
of the Company.


4.8. Financial Statements. The Seller has delivered, or will deliver prior to
Closing, to the Purchaser copies of the following financial statements (which
include all notes and schedules attached thereto), all of which are true,
complete and correct, have been prepared from the books and records of the
Company and Tcomt in accordance with generally accepted accounting principles
(“GAAP”) consistently applied with past practice and fairly present the
financial condition, assets, liabilities and results of operations of the
Company and Tcomt as of the dates thereof and for the periods covered thereby:



   
the unaudited compiled balance sheet of the Company and Tcomt as at December 31,
2004 and 2005, and the related compiled statements of income, and of cash flows
of the Company for the period then ended, and the related compiled statement of
income of the Company for the twelve month period then ended and (ii) the
unaudited complied balance sheet of the Company as of September 30, 2006 and the
related compiled statement of income of the Company for the nine month period
then ended (such statements, including the related notes and schedules thereto,
are referred to herein as the “Financial Statements.”

 
5

--------------------------------------------------------------------------------


 
In such Financial Statements, the statements of operations do not contain any
items of special or nonrecurring income or any other income not earned in the
ordinary course of business except as set forth in Schedule 4.8, and the
financial statements for the interim periods indicated include all adjustments,
which consist of only normal recurring accruals, necessary for such fair
presentation. There are no facts known to the Seller or the Company that, under
GAAP consistently applied, would alter the information contained in the
foregoing Financial Statements in any material way.


The final Closing Balance Sheet will be complete and correct in all material
respects determined in accordance with GAAP.


For the purposes hereof, the balance sheet of the Company as of September 30,
2006 is referred to as the “Balance Sheet” and September 30, 2006 is referred to
as the “Balance Sheet Date”.



4.9. Records and Books of Account. The records and books of account of the
Company and Tcomt and of each Subsidiary reflect all material items of income
and expense and all material assets, liabilities and accruals, and have been,
and to the Closing Date will be, regularly kept and maintained in conformity
with GAAP applied on a consistent basis with preceding years.


4.10. Absence of Undisclosed Liabilities. Except as and to the extent reflected
or reserved against in the Company’s and Tcomt’s Financial Statements or
disclosed in Schedule 4.10, there are no liabilities or obligations of the
Company or Tcomt of any kind whatsoever, whether accrued, fixed, absolute,
contingent, determined or determinable, and including without limitation
(i) liabilities to former, retired or active employees of the Company or Tcomt
under any pension, health and welfare benefit plan, vacation plan or other plan
of the Company or Tcomt, (ii) tax liabilities incurred in respect of or measured
by income for any period prior to the close of business on the Balance Sheet
Date, or arising out of transactions entered into, or any state of facts
existing, on or prior to said date, and (iii) contingent liabilities in the
nature of an endorsement, guarantee, indemnity or warranty, and there is no
condition, situation or circumstance existing or which has existed that could
reasonably be expected to result in any liability of the Company or Tcomt, other
than liabilities and contingent liabilities incurred in the ordinary course of
business since the Balance Sheet Date consistent with the Company’s and Tcomt’s
recent customary business practice, none of which is materially adverse to the
Company or Tcomt, respectively.


4.11 Taxes.


(a) For purposes of this Agreement, “Tax” or “Taxes” refers to: (i) any and all
federal, state, local and foreign taxes, assessments and other governmental
charges, duties, impositions and liabilities relating to taxes, including taxes
based upon or measured by gross receipts, income, profits, sales, use and
occupation, and value added, ad valorem, transfer, franchise, withholding,
payroll, recapture, employment, excise and property taxes and escheatment
payments, together with all interest, penalties and additions imposed with
respect to such amounts and any obligations under any agreements or arrangements
with any other person with respect to such amounts and including any liability
for taxes of a predecessor entity; (ii) any liability for the payment of any
amounts of the type described in clause (i) as a result of being or ceasing to
be a member of an affiliated, consolidated, combined or unitary group for any
period (including, without limitation, any liability under Treas. Reg.
Section 1.1502-6 or any comparable provision of foreign, state or local law);
and (iii) any liability for the payment of any amounts of the type described in
clause (i) or (ii) as a result of any express or implied obligation to indemnify
any other person or as a result of any obligations under any agreements or
arrangements with any other person with respect to such amounts and including
any liability for taxes of a predecessor entity.
 
6

--------------------------------------------------------------------------------


 
(b) (i) Each of the Company and Tcomt has timely filed all federal, state, local
and foreign returns, estimates, information statements and reports (“Returns”)
relating to Taxes required to be filed by the Company or Tcomt with any Tax
authority. All such Returns are true, correct and complete in all respects. The
Company and Tcomt have paid all Taxes shown to be due on such Returns. Except as
listed on Schedule 4.11 hereto, neither the Company not Tcomt is currently the
beneficiary of any extensions of time within which to file any Returns. The
Seller and the Company have furnished and made available to the Purchaser
complete and accurate copies of all income and other Tax Returns and any
amendments thereto filed by the Company or Tcomt in the last three (3) years.


(ii) The Company and Tcomt, as of the Closing Date, will have withheld and
accrued or paid to the proper authority all Taxes required to have been withheld
and accrued or paid.


(iii) Neither the Company nor Tcomt has been delinquent in the payment of any
Tax nor is there any Tax deficiency outstanding or assessed against the Company
or Tcomt. Neither the Company nor Tcomt has executed any unexpired waiver of any
statute of limitations on or extending the period for the assessment or
collection of any Tax.


(iv) There is no dispute, claim, or proposed adjustment concerning any Tax
liability of the Company or Tcomt either (A) claimed or raised by any Tax
authority in writing or (B) based upon personal contact with any agent of such
Tax authority, and there is no claim for assessment, deficiency, or collection
of Taxes, or proposed assessment, deficiency or collection from the Internal
Revenue Service or any other governmental authority against the Company or Tcomt
which has not been satisfied. Neither the Company nor Tcomt is a party to nor
has it been notified in writing that it is the subject of any pending, proposed,
or threatened action, investigation, proceeding, audit, claim or assessment by
or before the Internal Revenue Service or any other governmental authority, nor
does the Company or Tcomt have any reason to believe that any such notice will
be received in the future. Neither the Internal Revenue Service nor any state or
local taxation authority has ever audited any income tax return of the Company
or Tcomt. Neither the Company nor Tcomt has filed any requests for rulings with
the Internal Revenue Service. No power of attorney has been granted by the
Company or its affiliates with respect to any matter relating to Taxes of the
Company. There are no Tax liens of any kind upon any property or assets of the
Company or Tcomt, except for inchoate liens for Taxes not yet due and payable.
 
7

--------------------------------------------------------------------------------


 
(v) Neither the Company nor Tcomt has any liability for any unpaid Taxes which
has not been paid or accrued for or reserved on the Financial Statements in
accordance with GAAP, whether asserted or unasserted, contingent or otherwise.


4.12. Accounts Receivable. The accounts receivable of the Tcomt shown on the
Balance Sheet Date, and those to be shown in the Financial Statements, are, and
will be, actual bona fide receivables from transactions in the ordinary course
of business representing valid and binding obligations of others for the total
dollar amount shown thereon, and as of the Balance Sheet Date were not (and
presently are not) subject to any recoupments, set-offs, or counterclaims. All
such accounts receivable are and will be collectible in amounts not less than
the amounts (net of reserves) carried on the books of Tcomt, including the
Financial Statements, and will be paid in accordance with their terms. Except as
listed on Schedule 4.12 hereto, all such accounts receivable are and will be
actual bona fide receivables from transactions in the ordinary course of
business.


4.13. Inventory. The inventories of Tcomt are located at the locations listed on
Schedule 4.13 attached hereto. The inventories of Tcomt shown on its Balance
Sheet (net of reserves) are carried at values which reflect the normal inventory
valuation policy of Tcomt of stating the items of inventory at average cost in
accordance with GAAP consistently applied. Inventory acquired since the Balance
Sheet Date has been acquired in the ordinary course of business and valued as
set forth above. Tcomt will maintain the inventory in the normal and ordinary
course of business from the date hereof through the Closing Date.
Notwithstanding the foregoing, Tcomt is using commercially reasonable best
efforts to sell slow moving inventory prior to the Closing Date.


4.14. Machinery and Equipment. Except for items disposed of in the ordinary
course of business, all machinery, tools, furniture, fixtures, equipment,
vehicles, leasehold improvements and all other tangible personal property
(hereinafter “Fixed Assets”) of Tcomt currently being used in the conduct of its
business, or included in determining the net book value of Tcomt on the Balance
Sheet Date, together with any machinery or equipment that is leased or operated
by Tcomt, are in fully serviceable working condition and repair. Said Fixed
Assets shall be maintained in such condition from the date hereof through the
Closing Date. Except as described on Schedule 4.14 hereto, all Fixed Assets
owned, used or held by Tcomt are situated at its business premises and are
currently used in its business. Schedule 4.14 describes all Fixed Assets owned
by or an interest in which is claimed by any other person (whether a customer,
supplier or other person) for which Tcomt is responsible (copies of all
agreements relating thereto being attached to said Schedule 4.14), and all such
property is in Tcomt’s actual possession and is in such condition that upon the
return of such property in its present condition to its owner, Tcomt will not be
liable in any amount to such owner. There are no outstanding requirements or
recommendations by any insurance company that has issued a policy covering
either (i) such Fixed Assets or (ii) any liabilities of Tcomt relating to
operation of the business of Tcomt (the “Business”), or by any board of fire
underwriters or other body exercising similar functions, requiring or
recommending any repairs or work to be done on any Fixed Assets or any changes
in the operations of the Business, any equipment or machinery used therein, or
any procedures relating to such operations, equipment or machinery. All Fixed
Assets of Tcomt are set forth on Schedule 4.14 hereto.
 
8

--------------------------------------------------------------------------------


 
4.15. Real Property Matters. Neither the Company nor Tcomt owns any real
property as of the date hereof and neither has owned any real property during
the three(3) years preceding the date hereof.
 
4.16. Leases. All leases of real and personal property of the Company and Tcomt
are described in Schedule 4.16, are in full force and effect and constitute
legal, valid and binding obligations of the respective parties thereto
enforceable in accordance with their terms, except as limited by bankruptcy,
insolvency, reorganization, moratorium or similar laws relating to or affecting
generally the enforcement of creditor’s rights, and have not been assigned or
encumbered. The Company and Tcomt have performed in all material respects the
obligations required to be performed by it under all such leases to date and it
is not in default in any material respect under any of said leases, except as
set forth in Schedule 4.16, nor has it made any leasehold improvements required
to be removed at the termination of any lease, except signs. No other party to
any such lease is in material default thereunder. Except as noted on Schedule
4.16, none of the leases listed thereon require the consent of a third party in
connection with the transfer of the Shares.


4.17. Patents, Software, Trademarks, Etc. Each of the Company and Tcomt owns, or
possesses adequate licenses or other rights to use, all patents, software,
trademarks, service marks, trade names and copyrights and trade secrets, if any,
necessary to conduct its business as now operated by it. The patents, software,
trademarks, service marks, copyrights, trade names and trade secrets, if any,
registered in the name of or owned or used by or licensed to the Company or
Tcomt and applications for any thereof (hereinafter the “Intangibles”) are
described or referenced in Schedule 4.17. Seller hereby specifically acknowledge
that all right, title and interest in and to all patents and software listed on
Schedule 4.17 as patents owned by the Company or Tcomt are owned by the Company
or Tcomt. No officer, director, shareholder or employee of the Company or Tcomt
or any relative or spouse of any such person owns any patents or patent
applications or any inventions, software, secret formulae or processes, trade
secrets or other similar rights, nor is any of them a party to any license
agreement, used by or useful to the Company or related to the Business except as
listed in Schedule 4.17. All of said Intangibles are valid and in good standing,
are free and clear of all liens, security interests, charges, restrictions and
encumbrances of any kind whatsoever, and have not been licensed to any third
party except as described in Schedule 4.17. Neither the Company nor Tcomt has
been charged with, nor has it infringed, nor to the Seller’s knowledge is it
threatened to be charged with infringement of, any patent, proprietary rights or
trade secrets of others in the conduct of its business, and, to the date hereof,
neither the Seller nor the Company or Tcomt has received any notice of conflict
with or violation of the asserted rights in intangibles or trade secrets of
others. Neither the Company nor Tcomt is now manufacturing any goods under a
present permit, franchise or license, except as set forth in said Schedule 4.17.
The consummation of the transactions contemplated hereby will not alter or
impair any rights of the Company or Tcomt in any such Intangibles or in any such
permit, franchise or license, except as described in Schedule 4.17. The
Intangibles and the Company’s and Tcomt’s tooling, manufacturing and engineering
drawings, process sheets, specifications, bills of material and other like
information and data are in such form and of such quality and will be maintained
in such a manner that the Company or Tcomt can, following the Closing, design,
produce, manufacture, assemble and sell the products and provide the services
heretofore provided by it so that such products and services meet applicable
specifications and conform with the standards of quality and cost of production
standards heretofore met by it. Each of the Company and Tcomt has the sole and
exclusive right to use its corporate and trade names in the jurisdictions where
it transacts business.
 
9

--------------------------------------------------------------------------------


 
4.18. Insurance Policies. There is set forth in Schedule 4.18 a list and brief
description of all insurance policies on the date hereof held by the Company or
Tcomt or on which it pays premiums, including, without limitation, life
insurance and title insurance policies, which description includes the premiums
payable by it thereunder. Schedule 4.18 also sets forth, in the case of any life
insurance policy held by the Company or Tcomt, the name of the insured under
such policy, the cash surrender value thereof and any loans thereunder. All such
insurance premiums in respect of such coverage have been, and to the Closing
Date will be, paid in full, or if not due, properly accrued in the financial
statements. All claims, if any, made against the Company or Tcomt which are
covered by such policies have been, or are being, settled or defended by the
insurance companies that have issued such policies. Up to the Closing Date, such
insurance coverage will be maintained in full force and effect and will not be
cancelled, modified or changed without the express written consent of the
Purchaser, except to the extent the maturity dates of any such insurance
policies expiring prior to the Closing Date. No such policy has been, or to the
Closing Date will be, cancelled by the issuer thereof, and, to the knowledge of
the Seller and the Company, between the date hereof and the Closing Date, there
shall be no increase in the premiums with respect to any such insurance policy
caused by any action or omission of the Seller or of the Company or Tcomt.


4.19. Banking and Personnel Lists. The Seller and the Company will deliver to
the Purchaser prior to the Closing Date the following accurate lists and summary
descriptions relating to the Company and Tcomt:


(i) The name of each bank in which the Company or Tcomt has an account or safe
deposit box and the names of all persons authorized to draw thereon or have
access thereto.


(ii) The names, current annual salary rates and total compensation for the
preceding fiscal year of all of the present directors and officers of the
Company and Tcomt, and any other employees whose current base accrual salary or
annualized hourly rate equivalent is $20,000 or more, together with a summary of
the bonuses, percentage compensation and other like benefits, if any, paid or
payable to such persons for the last full fiscal year completed, together with a
schedule of changes since that date, if any.


(iii) A schedule of workers’ compensation payments of the Company over the past
five(5)full fiscal years and the fiscal year to date, a schedule of claims by
employees of the Company against the workers’ compensation fund for any reason
over such period, identification of all compensation and medical benefits paid
to date on each such claim and the estimated amount of compensation and medical
benefits to be paid in the future on each such claim.
 
10

--------------------------------------------------------------------------------


 
(iv) The name of all pensioned employees of the Company or Tcomt whose pensions
are unfunded and are not paid or payable pursuant to any formalized pension
arrangements, their agent and annual unfunded pension rates.


4.20. Lists of Contracts, Etc. There is included in Schedule 4.20 a list of the
following items (whether written or oral) relating to the Company and Tcomt,
which list identifies and fairly summarizes each item:


(i) All collective bargaining and other labor union agreements (if any); all
employment agreements with any officer, director, employee or consultant; and
all employee pension, health and welfare benefit plans, group insurance, bonus,
profit sharing, severance, vacation, hospitalization, and retirement plans,
post-retirement medical benefit plans, and any other plans, arrangements or
custom requiring payments or benefits to current or retiring employees.


(ii) All joint venture contracts of the Company or Tcomt or affiliates relating
to the Business;


(iii) All contracts of the Company or Tcomt relating to (a) obligations for
borrowed money, (b) obligations evidenced by bonds, debentures, notes or other
similar instruments, (c) obligations to pay the deferred purchase price of
property or services, except trade accounts payable arising in the ordinary
course of business, (d) obligations under capital leases, (e) debt of others
secured by a lien on any asset of the Company or Tcomt, and (f) debts of others
guaranteed by the Company or Tcomt.


(iv) All agreements of the Company and Tcomt relating to the supply of raw
materials for and the distribution of the products of the Business, including
without limitation all sales agreements, manufacturer’s representative
agreements and distribution agreements of whatever magnitude and nature, and any
commitments therefore;


(v) All contracts that individually provide for aggregate future payments to or
from the Company or Tcomt of $5,000 or more, to the extent not included in (i)
through (iv) above;


(vi) All contracts of the Company or Tcomt that have a term exceeding one year
and that may not be cancelled without any liability, penalty or premium, to the
extent not included in (i) through (v) above;


(vii) A complete list of all outstanding powers of attorney granted by the
Company or Tcomt; and


(viii) All other contracts of the Company or Tcomt material to the business,
assets, liabilities, financial condition, results of operations or prospects of
the Business taken as a whole to the extent not included above.
 
11

--------------------------------------------------------------------------------


 
Except as set forth in Schedule 4.20, (i) all contracts, agreements and
commitments of the Company and Tcomt set forth in Schedule 4.20 are valid,
binding and in full force and effect, and (ii) neither the Company, Tcomt nor
any other party to any such contract, agreement, or commitment has materially
breached any provision thereof or is in default thereunder. Except as set forth
in Schedule 4.20, the sale of the Shares by the Seller in accordance with this
Agreement will not result in the termination of any contract, agreement or
commitment of the Company or Tcomt set forth in Schedule 4.20, and immediately
after the Closing, each such contract, agreement or commitment will continue in
full force and effect without the imposition or acceleration of any burdensome
condition or other obligation on the Company or Tcomt resulting from the sale of
the Shares by the Seller.


There are no pending disputes with customers or vendors of the Company or Tcomt
regarding quality or return of goods involving amounts in dispute with any one
customer or vendor, whether for related or unrelated claims, in excess of $5,000
except as described on Schedule 4.20 hereto, all of which will be resolved to
the reasonable satisfaction of the Purchaser prior to the Closing Date. To the
knowledge of the Seller and the Company, there has not been any event,
happening, threat or fact that would lead them to believe that any of said
customers or vendors will terminate or materially alter their business
relationship with the Company or Tcomt after completion of the transactions
contemplated by this Agreement.


4.21. Compliance With the Law. Neither the Company nor Tcomt is in violation of
any applicable federal, state, local or foreign law, regulation or order or any
other, decree or requirement of any governmental, regulatory or administrative
agency or authority or court or other tribunal (including, but not limited to,
any law, regulation order or requirement relating to securities, properties,
business, products, manufacturing processes, advertising, sales or employment
practices, terms and conditions of employment, occupational safety, health and
welfare, conditions of occupied premises, product safety and liability, civil
rights, or environmental protection, including, but not limited to, those
related to waste management, air pollution control, waste water treatment or
noise abatement). Except as set forth in Schedule 4.21, neither the Company nor
Tcomt has been and is not now charged with, or to the knowledge of the Seller or
the Company under investigation with respect to, any violation of any applicable
law, regulation, order or requirement relating to any of the foregoing, nor, to
the knowledge of the Seller or the Company after due inquiry, are there any
circumstances that would or might give rise to any such violation. The Company
and Tcomt have filed all reports required to be filed with any governmental,
regulatory or administrative agency or authority.


4.22. Litigation; Pending Labor Disputes. Except as specifically identified on
the Balance Sheet or footnotes thereto or set forth in Schedule 4.22:


(i) There are no legal, administrative, arbitration or other proceedings or
governmental investigations pending or, to the knowledge of Seller or the
Company, threatened, against the Seller or the Company or Tcomt, relating to the
Business or the Company or Tcomt or any of their properties (including leased
property), or the transactions contemplated by this Agreement, nor is there any
basis known to the Company or the Seller for any such action.
 
12

--------------------------------------------------------------------------------


 
(ii) There are no judgments, decrees or orders of any court, or any governmental
department, commission, board, agency or instrumentality binding upon Seller,
the Company or Tcomt relating to the Company or Tcomt the effect of which is to
prohibit any business practice or the acquisition of any property or the conduct
of any business by the Company or Tcomt or which limit or control or otherwise
adversely affect its method or manner of doing business.


(iii) No work stoppage has occurred and is continuing or, to the knowledge of
Seller or the Company, is threatened affecting the Business, and no
representation question involving recognition of a collective bargaining agent
exists in respect of any employees of the Company or Tcomt.


(iv) There are no pending labor negotiations or union organization efforts
relating to employees of the Company or Tcomt.


(v) There are no charges of discrimination (relating to sex, age, race, national
origin, handicap or veteran status) or unfair labor practices pending or, to the
knowledge of the Seller or the Company or Tcomt, threatened before any
governmental or regulatory agency or authority or any court relating to
employees of the Company or Tcomt.


4.23. Absence of Certain Changes or Events. Neither the Company nor Tcomt has,
since the Balance Sheet Date, except as described on Schedule 4.23:


(i) Incurred any material obligation or liability (absolute, accrued, contingent
or otherwise) or in connection with the performance of this Agreement, and any
such obligation or liability incurred in the ordinary course is not materially
adverse, except for claims, if any, that are adequately covered by insurance;


(ii) Discharged or satisfied any lien or encumbrance, or paid or satisfied any
obligations or liability (absolute, accrued, contingent or otherwise) other than
(a) liabilities shown or reflected on the Balance Sheet, and (b) liabilities
incurred since the Balance Sheet Date in the ordinary course of business that
were not materially adverse;


(iii) Increased or established any reserve or accrual for taxes or other
liability on its books or otherwise provided therefore, except (a) as disclosed
on the Balance Sheet, or (b) as may have been required under GAAP due to income
earned or expense accrued since the Balance Sheet Date and as disclosed to the
Purchaser in writing;


(iv) Mortgaged, pledged or subjected to any lien, charge or other encumbrance
any of its assets, tangible or intangible;
 
13

--------------------------------------------------------------------------------


 
(v) Sold or transferred any of its assets or cancelled any debts or claims or
waived any rights, except in the ordinary course of business and which has not
been materially adverse;


(vi) Disposed of or permitted to lapse any patents or trademarks or any patent
or trademark applications material to the operation of its business;


(vii) Incurred any significant labor trouble or granted any general or uniform
increase in salary or wages payable or to become payable by it to any director,
officer, employee or agent, or by means of any bonus or pension plan, contract
or other commitment increased the compensation of any director, officer,
employee or agent;


(viii) Authorized any capital expenditure for real estate or leasehold
improvements, machinery, equipment or molds in excess of $5,000 in the
aggregate;


(ix) Except for this Agreement, entered into any material transaction;


(x) Issued any stocks, bonds, or other corporate securities, or made any
declaration or payment of any dividend or any distribution in respect of its
capital stock; or


(xi) Experienced damage, destruction or loss (whether or not covered by
insurance) individually or in the aggregate materially and adversely affecting
any of its properties, assets or business, or experienced any other material
adverse change or changes individually or in the aggregate affecting its
financial condition, assets, liabilities or business.



4.24. Employee Benefit Plans.


(a) Schedule 4.24 lists a description of the only Employee Programs (as defined
below) that have been maintained (as such term is further defined below) by the
Company or Tcomt at any time during the five (5) years prior to the date hereof.


(b) There has not been any failure of any party to comply with any laws
applicable with respect to any Employee Program that has been maintained by the
Company or Tcomt. With respect to any Employee Programs now or heretofore
maintained by the Company or Tcomt, there has occurred no breach of any duty
under the Employee Retirement Income Security Act of 1974, as amended (“ERISA”)
or other applicable law which could result, directly or indirectly in any taxes,
penalties or other liability to the Purchaser, the Company or Tcomt or any
affiliate (as defined below). No litigation, arbitration, or governmental
administrative proceeding (or investigation) or other proceeding (other than
those relating to routine claims for benefits) is pending or, to the knowledge
of the Company and Seller, threatened with respect to any such Employee
Program. 
 
14

--------------------------------------------------------------------------------


 
(c) Except as set forth in Schedule 4.24 attached hereto, neither the Company,
Tcomt nor any affiliate has ever (i) provided health care or any other
non-pension benefits to any employees after their employment was terminated
(other than as required by Part 6 of Subtitle B of Title I of ERISA) or has ever
promised to provide such post-termination benefits or (ii) maintained an
Employee Program provided to such employees subject to Title IV of ERISA,
Section 401(a) or Section 412 of the Internal Revenue Code (the “Code”),
including, without limitation, any Multiemployer Plan.


(d) For purposes of this Section 4.24:
 
(i) “Employee Program” means (A) all employee benefit plans within the meaning
of ERISA Section 3(3), including, but not limited to, multiple employer welfare
arrangements (within the meaning of ERISA Section 3(40)), plans to which more
than one unaffiliated employer contributes and employee benefit plans (such as
foreign or excess benefit plans) which are not subject to ERISA; and (B) all
stock option plans, bonus or incentive award plans, severance pay policies or
agreements, deferred compensation agreements, supplemental income arrangements,
vacation plans, and all other employee benefit plans, agreements, and
arrangements not described in (A) above. In the case of an Employee Program
funded through an organization described in Code Section 501(c)(9), each
reference to such Employee Program shall include a reference to such
organization;


(ii) An entity “maintains” an Employee Program if such entity sponsors,
contributes to, or provides (or has promised to provide) benefits under such
Employee Program, or has any obligation (by agreement or under applicable law)
to contribute to or provide benefits under such Employee Program, or if such
Employee Program provides benefits to or otherwise covers employees of such
entity (or their spouses, dependents, or beneficiaries);


(iii) An entity is an “affiliate” of the Company for purposes of this
Section 4.24 if it would have ever been considered a single employer with the
Company under ERISA Section 4001(b) or part of the same “controlled group” as
the Company for purposes of ERISA Section 302(d)(8)(C); and


(iv) “Multiemployer Plan” means a (pension or non-pension) employee benefit plan
to which more than one employer contributes and which is maintained pursuant to
one or more collective bargaining agreements.


4.25. Product Warranties and Product Liabilities. The product warranties and
return policies of the Company and Tcomt in effect on the date hereof and the
types of products to which they apply are described on Schedule 4.25 hereto.
Schedule 4.25 also sets forth all product liability claims involving amounts in
controversy in excess of $5,000 that are currently either pending or, to the
best of the Seller’s and the Company’s knowledge, threatened against the Company
or Tcomt. Neither the Company nor Tcomt has paid in the aggregate, or allowed as
credits against purchases, or received claims for more than 1% per year of gross
sales, as determined in accordance with GAAP consistently applied, during the
past three(3) years pursuant to obligations under any warranty or any product
liability claim with respect to goods manufactured, assembled or furnished by
the Company or Tcomt. The future cost of performing all such obligations and
paying all such product liability claims with respect to goods manufactured,
assembled or furnished prior to the Closing Date will not exceed the average
annual cost thereof for said past three(3) year period.
 
15

--------------------------------------------------------------------------------


 
4.26. Assets. The assets of the Company and Tcomt are located at the locations
listed on Schedule 4.26 attached hereto. Except as described in Schedule 4.26,
the assets of the Company and Tcomt are, and together with the additional assets
to be acquired or otherwise received by the Company or Tcomt prior to the
Closing, will at the Closing Date be, sufficient in all material respects to
carry on the operations of the Business as now conducted by Tcomt. Tcomt
(including for such purpose any Subsidiaries thereof listed on Schedule 4.6) is
the only business organization through which the Business is conducted. Except
as set forth in Schedule 4.16 or Schedule 4.26, all assets used by Tcomt to
conduct the Business are, and will on the Closing Date be, owned by Tcomt.


4.27. Absence of Certain Commercial Practices. Except as described on Schedule
4.27, neither the Company, Tcomt nor the Seller has made any payment (directly
or by secret commissions, discounts, compensation or other payments) or given
any gifts to another business concern, to an agent or employee of another
business concern or of any governmental entity (domestic or foreign) or to a
political party or candidate for political office (domestic or foreign), to
obtain or retain business for the Company or Tcomt or to receive favorable or
preferential treatment, except for gifts and entertainment given to
representatives of customers or potential customers of sufficiently limited
value and in a form (other than cash) that would not be construed as a bribe or
payoff.


4.28. Licenses, Permits, Consents and Approvals. The Company and Tcomt have, and
at the Closing Date will have, all licenses, permits or other authorizations of
governmental, regulatory or administrative agencies or authorities
(collectively, “Licenses”) required to conduct the Business. All Licenses of the
Company and Tcomt are listed on Schedule 4.28 hereto. At the Closing, the
Company and Tcomt will have all such Licenses which are material to the conduct
of the Business and will have renewed all Licenses which would have expired in
the interim. Except as listed in Schedule 4.28, no registration, filing,
application, notice, transfer, consent, approval, order, qualification, waiver
or other action of any kind (collectively, a “Filing”) will be required as a
result of the sale of the Shares by Seller in accordance with this Agreement
(a) to avoid the loss of any License or the violation, breach or termination of,
or any default under, or the creation of any lien on any asset of the Company or
Tcomt pursuant to the terms of, any law, regulation, order or other requirement
or any contract binding upon the Company or to which any such asset may be
subject, or (b) to enable Purchaser (directly or through any designee) to
continue the operation of Tcomt and the Business substantially as conducted
prior to the Closing Date. All such Filings will be duly filed, given, obtained
or taken on or prior to the Closing Date and will be in full force and effect on
the Closing Date.


4.29. Environmental Matters. Except as set forth on Schedule 4.29 hereto:
 
(a) The operations of the Company and Tcomt are in compliance with all
applicable laws promulgated by any governmental entity which prohibit, regulate
or control any hazardous material or any hazardous material activity
(“Environmental Laws”) and all permits issued pursuant to Environmental Laws or
otherwise except for where noncompliance or the absence of such permits would
not, individually or in the aggregate, have a Material Adverse Effect (as
defined below);
 
16

--------------------------------------------------------------------------------


 
(b) The Company and Tcomt have obtained all permits required under all
applicable Environmental Laws necessary to operate its business;
 
(c) Neither the Company nor Tcomt is the subject of any outstanding written
order or contract with any governmental authority or person respecting
Environmental Laws or any violation or potential violations thereof; and,
 
(d) Neither the Company nor Tcomt has received any written communication
alleging either or both that the Company or Tcomt may be in violation of any
Environmental Law, or any permit issued pursuant to Environmental Law, or may
have any liability under any Environmental Law.
 
For purposes of this Agreement, “Material Adverse Effect” shall mean any event
of condition that has a materially adverse effect on the business, assets,
liabilities, results of operations or prospects of the Company.


4.30 Broker. Except as specified in Schedule 4.30, neither the Company nor the
Seller has retained any broker in connection with any transaction contemplated
by this Agreement. the Purchaser and the Company shall not be obligated to pay
any fee or commission associated with the retention or engagement by the Company
or the Seller of any broker in connection with any transaction contemplated by
this Agreement.


4.31. Related Party Transactions. Except as described in Schedule 4.31, all
transactions during the past five(5) years between the Company or Tcomt and any
current or former shareholder or any entity in which the Company or Tcomt or any
current or former shareholder had or has a direct or indirect interest have been
fair to the Company or Tcomt, respectively, as determined by the Board of
Directors. No portion of the sales or other on-going business relationships of
the Company or Tcomt is dependent upon the friendship or the personal
relationships (other than those customary within business generally) of the
Seller, except as described in Schedule 4.31. During the past five(5) years,
neither the Company nor Tcomt has forgiven or cancelled, without receiving full
consideration, any indebtedness owing to it by the Seller.


4.32 Patriot Act. The Company and the Seller certify that neither the Company,
Tcomt nor any of their Subsidiaries has been designated, and is not owned or
controlled, by a “suspected terrorist” as defined in Executive Order 13224. The
Company and the Seller hereby acknowledge that the Purchaser seeks to comply
with all applicable laws concerning money laundering and related activities. In
furtherance of those efforts, the Company and the Seller hereby represent,
warrant and agree that: (i) none of the cash or property that the Seller have
contributed or paid or will contribute and pay to the Company or Tcomt has been
or shall be derived from, or related to, any activity that is deemed criminal
under United States law; and (ii) no contribution or payment by the Company or
Tcomt or any of its Subsidiaries to the Purchaser, to the extent that they are
within the Company’s, Tcomt’s and/or its Subsidiaries’ control shall cause the
Purchaser to be in violation of the United States Bank Secrecy Act, the United
States International Money Laundering Control Act of 1986 or the United States
International Money Laundering Abatement and Anti-Terrorist Financing Act of
2001. The Seller shall promptly notify the Purchaser if any of these
representations ceases to be true and accurate regarding the Seller, the
Company, Tcomt or any of their Subsidiaries. The Seller agrees to provide the
Purchaser any additional information regarding the Company, Tcomt or any of
their Subsidiaries that the Purchaser reasonably requests to ensure compliance
with all applicable laws concerning money laundering and similar activities.
 
17

--------------------------------------------------------------------------------


 
4.33. Disclosure. All statements contained in any schedule, certificate,
opinion, instrument, or other document delivered by or on behalf of the Seller,
Tcomt or the Company pursuant hereto or in connection with the transactions
contemplated hereby shall be deemed representations and warranties by the Seller
and the Company herein. No statement, representation or warranty by the Seller
or the Company in this Agreement or in any schedule, certificate, opinion,
instrument, or other document furnished or to be furnished to the Purchaser
pursuant hereto or in connection with the transactions contemplated hereby
contains or will contain any untrue statement of a material fact or omits or
will omit to state a material fact required to be stated therein or necessary to
make the statements contained therein not misleading or necessary in order to
provide a prospective purchaser of the business of the Company with full and
fair disclosure concerning the Company, Tcomt, the Business, and the Company’s
and Tcomt’s affairs.


ARTICLE V
REPRESENTATIONS AND WARRANTIES OF PURCHASER
 
5.1 Organization and Good Standing.
 
The Purchaser is a corporation duly organized, validly existing and in good
standing under the laws of the State of Delaware.
 
5.2 Authority.
 
(a) The execution and delivery of this Agreement and the consummation of the
transactions contemplated herein have been, or will prior to Closing be, duly
and validly approved and acknowledged by all necessary corporate action on the
part of the Purchaser.


(b) The execution of this Agreement and the delivery hereof to the Seller and
the purchase contemplated herein have been, or will be prior to Closing, duly
authorized by the Purchaser’s Board of Directors having full power and authority
to authorize such actions.
 
5.3 Conflicts; Consents of Third Parties. 
 
(a) The execution and delivery of this Agreement, the acquisition of the Shares
by Purchaser and the consummation of the transactions herein contemplated, and
the compliance with the provisions and terms of this Agreement, are not
prohibited by the Articles of Incorporation or Bylaws of the Purchaser and will
not violate, conflict with or result in a breach of any of the terms or
provisions of, or constitute a default under, any court order, indenture,
mortgage, loan agreement, or other agreement or instrument to which the
Purchaser is a party or by which it is bound.
 
18

--------------------------------------------------------------------------------


 
(b) No consent, waiver, approval, order, permit or authorization of, or
declaration or filing with, or notification to, any person or governmental body
is required on the part of the Purchaser in connection with the execution and
delivery of this Agreement or the Purchaser Documents or the compliance by
Purchaser with any of the provisions hereof or thereof.
 
5.4 Litigation.
 
There are no legal proceedings pending or, to the best knowledge of the
Purchaser, threatened that are reasonably likely to prohibit or restrain the
ability of the Purchaser to enter into this Agreement or consummate the
transactions contemplated hereby.
 
5.5 Investment Intention.
 
The Purchaser is acquiring the Shares for its own account, for investment
purposes only and not with a view to the distribution (as such term is used in
Section 2(11) of the Securities Act of 1933, as amended (the "Securities Act"))
thereof. Purchaser understands that the Shares have not been registered under
the Securities Act and cannot be sold unless subsequently registered under the
Securities Act or an exemption from such registration is available.
 
5.6 Broker.
 
The Purchaser has not retained any broker in connection with any transaction
contemplated by this Agreement. Seller shall not be obligated to pay any fee or
commission associated with the retention or engagement by the Purchaser of any
broker in connection with any transaction contemplated by this Agreement.


ARTICLE VI
COVENANTS
 
6.1 Access to Information.
 
The Seller and the Company agree that, prior to the Closing Date, the Purchaser
shall be entitled, through its officers, employees and representatives
(including, without limitation, its legal advisors and accountants), to make
such investigation of the properties, businesses and operations of the Company,
Tcomt and their Subsidiaries and such examination of the books, records and
financial condition of the Company, Tcomt and their Subsidiaries as it
reasonably requests and to make extracts and copies of such books and records.
Any such investigation and examination shall be conducted during regular
business hours and under reasonable circumstances, and the Seller shall
cooperate, and shall cause the Company, Tcomt and their Subsidiaries to
cooperate, fully therein. No investigation by the Purchaser prior to or after
the date of this Agreement shall diminish or obviate any of the representations,
warranties, covenants or agreements of the Seller contained in this Agreement or
in any other document executed in connection with this Agreement (“Seller
Document”). In order that the Purchaser may have full opportunity to make such
physical, business, accounting and legal review, examination or investigation as
it may reasonably request of the affairs of the Company, Tcomt and their
Subsidiaries, the Seller shall cause the officers, employees, consultants,
agents, accountants, attorneys and other representatives of the Company, Tcomt
and their Subsidiaries to cooperate fully with such representatives in
connection with such review and examination.
 
19

--------------------------------------------------------------------------------


 
6.2 Conduct of the Business Pending the Closing.
 
(a) Except as otherwise expressly contemplated by this Agreement or with the
prior written consent of the Purchaser, the Seller shall, and shall cause the
Company and Tcomt to:
 
(i) Conduct the respective businesses of the Company and Tcomt only in the
ordinary course consistent with past practice;
 
(ii) Use its best efforts to (A) preserve its present business operations,
organization (including, without limitation, management and the sales force) and
goodwill of the Company and Tcomt and (B) preserve its present relationship with
persons having business dealings with the Company and Tcomt;
 
(iii) Maintain (A) all of the assets and properties of the Company and Tcomt in
their current condition, ordinary wear and tear excepted and (B) insurance upon
all of the properties and assets of the Company and Tcomt in such amounts and of
such kinds com-parable to that in effect on the date of this Agreement;
 
(iv) (A) maintain the books, accounts and records of the Company and Tcomt in
the ordinary course of business consistent with past practices, (B) continue to
collect accounts receivable and pay accounts payable utilizing normal procedures
and without discounting or accelerating payment of such accounts, and (C) comply
with all contractual and other obligations applicable to the operation of the
Company and Tcomt; and
 
(v) Not distribute or diminish in way the Company’s ownership of Tcomt Shares
which shall continue to represent 80% of the outstanding Tcomt Shares.


(vi) Comply in all material respects with applicable Laws.
 
(b) Except as otherwise expressly contemplated by this Agreement or with the
prior written consent of the Purchaser, the Seller shall not, and shall cause
the Company and Tcomt not to:
 
(i) Declare, set aside, make or pay any dividend or other distribution in
respect of the capital stock of the Company or Tcomt or repurchase, redeem or
otherwise acquire any outstanding shares of the capital stock or other
securities of, or other ownership interests in, the Company or Tcomt;
 
(ii) Transfer, issue, sell or dispose of any shares of capital stock or other
securities of the Company or Tcomt or grant options, warrants, calls or other
rights to purchase or otherwise acquire shares of the capital stock or other
securities of the Company or Tcomt;
 
20

--------------------------------------------------------------------------------


 
(iii) Effect any recapitalization, reclassification, stock split or like change
in the capitalization of the Company or Tcomt;
 
(iv) Amend the certificate of incorporation or by-laws of the Company or Tcomt;
 
(v) (A) materially increase the annual level of compensation of any employee of
the Company or Tcomt, (B) increase the annual level of compensation payable or
to become payable by the Company or Tcomt to any of their executive officers,
(C) grant any unusual or extraordinary bonus, benefit or other direct or
indirect compensation to any employee, director or consultant, (D) increase the
coverage or benefits available under any (or create any new) severance pay,
termination pay, vacation pay, company awards, salary continuation for
disability, sick leave, deferred compensation, bonus or other incentive
compensation, insurance, pension or other employee benefit plan or arrangement
made to, for, or with any of the directors, officers, employees, agents or
representatives of the Company or Tcomt or otherwise modify or amend or
terminate any such plan or arrangement or (E) enter into any employment,
deferred compensation, severance, consulting, non-competition or similar
agreement (or amend any such agreement) to which the Company or Tcomt is a party
or involving a director, officer or employee of the Company or Tcomt in his or
her capacity as a director, officer or employee of the Company;
 
(vi) Except for trade payables and for indebtedness for borrowed money incurred
in the ordinary course of business and consistent with past practice, borrow
monies for any reason or draw down on any line of credit or debt obligation, or
become the guarantor, surety, endorser or otherwise liable for any debt,
obligation or liability (contingent or otherwise) of any other person, or change
the terms of payables or receivables;
 
(vii) Subject to any Lien (except for leases that do not materially impair the
use of the property subject thereto in their respective businesses as presently
conducted), any of the properties or assets (whether tangible or intangible) of
the Company or Tcomt;
 
(viii) Acquire any material properties or assets or sell, assign, transfer,
convey, lease or otherwise dispose of any of the material properties or assets
(except for fair consideration in the ordinary course of business consistent
with past practice) of the Company or Tcomt except, with respect to the items
listed on Schedule 6.2(b)(viii) hereto, as previously consented to by the
Purchaser;
 
(ix) Cancel or compromise any debt or claim or waive or release any material
right of the Company except in the ordinary course of business consistent with
past practice;
 
(x) Enter into any commitment for capital expenditures out of the ordinary
course;
 
(xi) Permit the Company or Tcomt to enter into any transaction or to make or
enter into any contract which by reason of its size or otherwise is not in the
ordinary course of business consistent with past practice;
 
21

--------------------------------------------------------------------------------


 
(xii) Permit the Company or Tcomt to enter into or agree to enter into any
merger or consolidation with, any corporation or other entity, and not engage in
any new business or invest in, make a loan, advance or capital contribution to,
or otherwise acquire the securities of any other person;
 
(xiii) Except for transfers of cash pursuant to normal cash management
practices, permit the Company or Tcomt to make any investments in or loans to,
or pay any fees or expenses to, or enter into or modify any contract with, the
seller or any affiliate of the Seller; or
 
(xiv) Agree to do anything prohibited by this Section 6.2 or anything which
would make any of the representations and warranties of the Seller in this
Agreement or the Seller Documents untrue or incorrect in any material respect as
of any time through and including the closing date.
 
6.3 Consents.
 
The Seller shall use his best efforts, and the Purchaser shall cooperate with
the Sellers, to obtain at the earliest practicable date all consents and
approvals required to consummate the transactions contemplated by this
Agreement, including, without limitation, the consents and approvals referred to
in Section 4.7 hereof; provided, however, that neither the Seller nor the
Purchaser shall be obligated to pay any consideration therefor to any third
party from whom consent or approval is requested.
 
6.4 Other Actions.
 
Each of the Seller and the Purchaser shall use its best efforts to (i) take all
actions necessary or appropriate to consummate the transactions contemplated by
this Agreement and (ii) cause the fulfillment at the earliest practicable date
of all of the conditions to their respective obligations to consummate the
transactions contemplated by this Agreement.
 
6.5 No Solicitation.
 
The Seller will not, and will not cause or permit the Company or Tcomt or any of
the Company's or Tcomt’s directors, officers, employees, representatives or
agents (collectively, the "Representatives") to, directly or indirectly, (i)
discuss, negotiate, undertake, authorize, recommend, propose or enter into,
either as the proposed surviving, merged, acquiring or acquired corporation, any
transaction involving a merger, consolidation, business combination, purchase or
disposition of any amount of the assets or capital stock or other equity
interest in the Company or Tcomt other than the transactions contemplated by
this Agreement (an "Acquisition Transaction"), (ii) facilitate, encourage,
solicit or initiate discussions, negotiations or submissions of proposals or
offers in respect of an Acquisition Transaction, (iii) furnish or cause to be
furnished, to any person, any information concerning the business, operations,
properties or assets of the Company or Tcomt in connection with an Acquisition
Transaction, or (iv) otherwise cooperate in any way with, or assist or
participate in, facilitate or encourage, any effort or attempt by any other
person to do or seek any of the foregoing. The Seller will inform the Purchaser
in writing immediately following the receipt by the Seller, the Company, Tcomt
or any Representative of any proposal or inquiry in respect of any Acquisition
Transaction.
 
22

--------------------------------------------------------------------------------


 
6.6 Preservation of Records.
 
Subject to Section 6.12(d)(i) hereof (relating to the preservation of Tax
records), the Seller and the Purchaser agree that each of them shall preserve
and keep the records held by it relating to the business of the Company and
Tcomt for a period of three years from the Closing Date and shall make such
records and personnel available to the other as may be reasonably required by
such party in connection with, among other things, any insurance claims by,
legal proceedings against or governmental investigations of the Seller or the
Purchaser or any of their affiliates or in order to enable the Seller or the
Purchaser to comply with their respective obligations under this Agreement and
each other agreement, document or instrument contemplated hereby or thereby.
 
6.7 Publicity.
 
None of the Seller, Tcomt nor the Purchaser shall issue any press release or
public announcement concerning this Agreement or the transactions contemplated
hereby without obtaining the prior written approval of the other party hereto,
which approval will not be unreasonably withheld or delayed, unless, in the sole
judgment of the Purchaser or the Seller, disclosure is otherwise required by
applicable Law or by the applicable rules of any stock exchange on which the
Purchaser lists securities, provided that, to the extent required by applicable
law, the party intending to make such release shall use its best efforts
consistent with such applicable law to consult with the other party with respect
to the text thereof. 
 
6.8 Use of Name. 
 
The Seller hereby agrees that upon the consummation of the transactions
contemplated hereby, the Purchaser and the Company shall have the sole right to
the use of the name "Tcomt, Inc." and the Seller shall not, and shall not cause
or permit any affiliate to, use such name or any variation or simulation
thereof.
 
6.9 Employment and Consulting Agreements. 
 
On or prior to the Closing Date, Clifford Rhee shall enter into an employment
agreement with the Company and Tcomt, substantially in the form of agreement
attached hereto as Exhibit 6.9. Such other key members of management of Tcomt as
Seller and the Purchaser shall designate shall enter into employment or
consulting agreements with Tcomt, on terms acceptable to the Purchaser. All of
such agreements, the “Employment Agreements”.
 
6.10 Board of Directors. 
 
The Board of Directors of the Company and Tcomt as of the Closing Date shall
consist of Michael Luther.
 
6.11 Financial Statements.
 
The Seller shall cooperate with the Purchaser to provide all information
required for the completion of audited financial statements of the Company and
or Tcomt, as may be required by the Purchaser.
 
23

--------------------------------------------------------------------------------


 
6.12 Tax Matters.
 
(a) Tax Periods Ending on or Before the Closing Date. The Seller shall prepare
or cause to be prepared and file or cause to be filed all Tax Returns for the
Company for all periods ending on or prior to the Closing Date which are filed
after the Closing Date as soon as practicable and prior to the date due
(including any proper extensions thereof). The Seller shall permit the Company
and the Purchaser to review and provide comments, if any, on each such Return
described in the preceding sentence prior to filing. Unless the Purchaser or the
Company provides comments to the Seller, the Company shall deliver to the Seller
each such Return signed by the appropriate officer(s) of the Company for filing
within ten (10) days following the Seller’s delivery to the Company and the
Purchaser of any such Return. The Seller shall deliver to the Company promptly
after filing each such Return a copy of the filed Return and evidence of its
filing. The Seller shall pay the costs and expenses incurred in the preparation
and filing of the Tax Returns on or before the date such costs and expenses are
due.


If the Company provides comments to the Seller and at the end of such ten (10)
day period the Company and the Seller have failed to reach written agreement
with respect to all of such disputed items, the parties shall submit the
unresolved items to arbitration for final determination. Promptly, but no later
than thirty (30) days after its acceptance of its appointment as arbitrator, the
arbitrator shall render an opinion as to the disputed items. The determination
of the arbitrator shall be conclusive and binding upon the parties. The Company
and the Seller (as a group) shall each pay one half of the fees, costs and
expenses of the arbitrator. The prevailing party may be entitled to an award of
pre- and post-award interest as well as reasonable attorneys’ fees incurred in
connection with the arbitration and any judicial proceedings related thereto as
determined by the arbitrator.


(b) Tax Periods Beginning Before and Ending After the Closing Date. The Company
or the Purchaser shall prepare or cause to be prepared and file or cause to be
filed any Returns of the Company for Tax periods that begin before the Closing
Date and end after the Closing Date. To the extent such Taxes are not fully
reserved for in the Company’s financial statements, the Seller shall pay to the
Company an amount equal to the unreserved portion of such Taxes that relates to
the portion of the Tax period ending on the Closing Date. Such payment, if any,
shall be paid by the Seller within fifteen (15) days after receipt of written
notice from the Company or the Purchaser that such Taxes were paid by the
Company or the Purchaser for a period beginning prior to the Closing Date. For
purposes of this Section, in the case of any Taxes that are imposed on a
periodic basis and are payable for a Taxable period that includes (but does not
end on) the Closing Date, the portion of such Tax that relates to the portion of
such Tax period ending on the Closing Date shall (i) in the case of any Taxes
other than Taxes based upon or related to income or receipts, be deemed to be
the amount of such Tax for the entire Tax period multiplied by a fraction the
numerator of which is the number of days in the Tax period ending on the Closing
Date and the denominator of which is the number of days in the entire Tax period
(the “Pro Rata Amount”), and (ii) in the case of any Tax based upon or related
to income or receipts, be deemed equal to the amount that would be payable if
the relevant Tax period ended on the Closing Date. The Seller shall pay to the
Company with the payment of any taxes due hereunder, the Seller’s Pro Rata
Amount of the costs and expenses incurred by the Purchaser or the Company in the
preparation and filing of the Tax Returns. Any net operating losses or credits
relating to a Tax period that begins before and ends after the Closing Date
shall be taken into account as though the relevant Tax period ended on the
Closing Date. All determinations necessary to give effect to the foregoing
allocations shall be made in a reasonable manner as agreed to by the parties.
 
24

--------------------------------------------------------------------------------


 
(c) Refunds and Tax Benefits. Any Tax refunds that are received after the
Closing Date by the Seller (other than tax refunds received in connection with
such Seller individual tax Returns), the Purchaser or the Company, and any
amounts credited against Tax to which the Seller, the Purchaser or the Company
become entitled, shall be for the account of the Company, and the Seller shall
pay over to the Company any such refund or the amount of any such credit within
fifteen (15) days after receipt or entitlement thereto. In addition, to the
extent that a claim for refund or a proceeding results in a payment or credit
against Tax by a taxing authority to the Seller, the Seller shall pay such
amount to the Company within fifteen (15) days after receipt or entitlement
thereto.


(d) Cooperation on Tax Matters.


(i) The Purchaser, the Company and the Seller shall cooperate fully, as and to
the extent reasonably requested by the other party, in connection with the
filing of any Returns pursuant to this Section and any audit, litigation or
other proceeding with respect to Taxes. Such cooperation shall include the
retention and (upon the other party's request) the provision of records and
information which are reasonably relevant to any such audit, litigation or other
proceeding and making employees available on a mutually convenient basis to
provide additional information and explanation of any material provided
hereunder. The Company and the Seller agree (A) to retain all books and records
with respect to Tax matters pertinent to the Company relating to any taxable
period beginning before the Closing Date until the expiration of the statute of
limitations (and, to the extent notified by the Purchaser or the Seller, any
extensions thereof) of the respective tax periods, and to abide by all record
retention agreements entered into with any taxing authority, and (B) to give the
other party reasonable written notice prior to transferring, destroying or
discarding any such books and records and, if the other party so requests, the
Company or the Seller, as the case may be, shall allow the other party to take
possession of such books and records.


(ii) The Purchaser and the Seller further agree, upon request, to use their
commercially reasonable best efforts to obtain any certificate or other document
from any governmental authority or any other person as may be necessary to
mitigate, reduce or eliminate any Tax that could be imposed (including, but not
limited to, with respect to the transactions contemplated hereby).


(iii) The Purchaser and the Seller further agree, upon request, to provide the
other party with all information that either party may be required to report
pursuant to §6043 of the Code and all Treasury Department Regulations
promulgated thereunder.


6.13 Non-Competition. For a period of three(3) years after the Closing Date,
Seller agrees not to engage in any of the following competitive activities: (a)
engaging directly or indirectly in any business or activity substantially
similar to any business or activity engaged in (or scheduled to be engaged) by
the Company or Tcomt; (b) engaging directly or indirectly in any business or
activity competitive with any business or activity engaged in (or scheduled to
be engaged) by the Company or Tcomt; (c) soliciting or taking away any employee,
agent, representative, contractor, supplier, vendor, customer, franchisee,
lender or investor of the Company, Tcomt or the Purchaser, or attempting to so
solicit or take away; (d) interfering with any contractual or other relationship
between the Company, Tcomt or the Purchaser and any employee, agent,
representative, contractor, supplier, vendor, customer, franchisee, lender or
investor; or (e) using, for the benefit of any person or entity other than the
Company, any confidential information of the Company, Tcomt or the Purchaser. In
addition, no Seller shall make or permit the making of any negative statement of
any kind concerning the Company, Tcomt the Purchaser or their affiliates, or
their directors, officers or agents.
 
25

--------------------------------------------------------------------------------


 
ARTICLE VII
CONDITIONS TO CLOSING
 
7.1 Conditions Precedent to Obligations of Purchaser. 
 
The obligation of the Purchaser to consummate the transactions contemplated by
this Agreement is subject to the fulfillment, on or prior to the Closing Date,
of each of the following conditions (any or all of which may be waived by the
Purchaser in whole or in part to the extent permitted by applicable law):
 
(a) all representations and warranties of the Seller contained herein shall be
true and correct as of the date hereof;
 
(b) all representations and warranties of the Seller contained herein qualified
as to materiality shall be true and correct, and the representations and
warranties of the Seller contained herein not qualified as to materiality shall
be true and correct in all material respects, at and as of the Closing Date with
the same effect as though those representations and warranties had been made
again at and as of that time;
 
(c) the Seller shall have performed and complied in all material respects with
all obligations and covenants required by this Agreement to be performed or
complied with by them on or prior to the Closing Date;
 
(d) the Purchaser shall have been furnished with certificates (dated the Closing
Date and in form and substance reasonably satisfactory to the Purchaser)
executed by each Seller certifying as to the fulfillment of the conditions
specified in Sections 7.1(a), 7.1(b) and 7.1(c) hereof;
 
(e) Certificates representing 100% of the Shares shall have been, or shall at
the Closing be, validly delivered and transferred to the Purchaser, free and
clear of any and all Liens;
 
(f) there shall not have been or occurred any Material Adverse Effect;
 
26

--------------------------------------------------------------------------------


 
(g) the Seller shall have obtained all consents and waivers referred to in
Section 4.7 hereof, in a form reasonably satisfactory to the Purchaser, with
respect to the transactions contemplated by this Agreement and the Seller
Documents;
 
(h) no Legal Proceedings shall have been instituted or threatened or claim or
demand made against the Seller, the Company, Tcomt or the Purchaser seeking to
restrain or prohibit or to obtain substantial damages with respect to the
consummation of the transactions contemplated hereby, and there shall not be in
effect any order by a governmental body of competent jurisdiction restraining,
enjoining or otherwise prohibiting the consummation of the transactions
contemplated hereby;
 
(i) the Purchaser shall have received the written resignations of each director
of the Company;
 
(j)  the Employment Agreements shall have been executed by each employee
designated and the Company or Tcomt;


7.2 Conditions Precedent to Obligations of the Seller. 
 
The obligations of the Seller to consummate the transactions contemplated by
this Agreement are subject to the fulfillment, prior to or on the Closing Date,
of each of the following conditions (any or all of which may be waived by the
Seller in whole or in part to the extent permitted by applicable law):
 
(a) all representations and warranties of the Purchaser contained herein shall
be true and correct as of the date hereof;
 
(b) all representations and warranties of the Purchaser contained herein
qualified as to materiality shall be true and correct, and all representations
and warranties of the Purchaser contained herein not qualified as to materiality
shall be true and correct in all material respects, at and as of the Closing
Date with the same effect as though those representations and warranties had
been made again at and as of that date;
 
(c) the Purchaser shall have performed and complied in all material respects
with all obligations and covenants required by this Agreement to be performed or
complied with by Purchaser on or prior to the Closing Date;
 
(d) the Seller shall have been furnished with certificates (dated the Closing
Date and in form and substance reasonably satisfactory to the Seller) executed
by the Chief Executive Officer and Chief Financial Officer of the Purchaser
certifying as to the fulfillment of the conditions specified in Sections 7.2(a),
7.2(b) and 7.2(c);
 
(e) no legal proceedings shall have been instituted or threatened or claim or
demand made against the Sellers, the Company, or the Purchaser seeking to
restrain or prohibit or to obtain substantial damages with respect to the
consummation of the transactions contemplated hereby, and there shall not be in
effect any order by a governmental body of competent jurisdiction restraining,
enjoining or otherwise prohibiting the consummation of the transactions
contemplated hereby; and
 
27

--------------------------------------------------------------------------------


 
(f) the Employment Agreements shall have been executed by the designated
employees and the Company or Tcomt.


ARTICLE VIII
DOCUMENTS TO BE DELIVERED
 
8.1 Documents to be Delivered by the Seller. 
 
At the Closing, the Seller shall deliver, or cause to be delivered, to the
Purchaser the following:
 
(a) stock certificates representing the Shares, duly endorsed in blank or
accompanied by stock transfer powers and with all requisite stock transfer tax
stamps attached;
 
(b) the certificates referred to in Section 7.1(d) and 7.1(e) hereof;
 
(c) copies of all consents and waivers referred to in Section 7.1(g) hereof;
 
(d) Employment Agreements, substantially in the form of Exhibit 6.9 hereto, duly
executed by each designated employee;
 
(e) written resignations of each of the directors of the Company;
 
(f) certificate of good standing with respect to the Company issued by the
Secretary of State of the State of incorporation, and for each state in which
the Company is qualified to do business as a foreign corporation;
 
(g) certificate of existence of Tcomt; and
 
(h) such other documents as the Purchaser shall reasonably request.
 
8.2 Documents to be Delivered by the Purchaser. 
 
At the Closing, the Purchaser shall deliver to the Seller the following:
 
(a) The Note;
 
(b) the certificates referred to in Section 7.2(d) hereof; and
 
(c) such other documents as the Seller shall reasonably request.
 
28

--------------------------------------------------------------------------------




ARTICLE IX
INDEMNIFICATION
 
9.1 Indemnification.
 
(a) Subject to Section 9.2 hereof, the Seller hereby agrees to indemnify and
hold the Purchaser, the Company, and their respective directors, officers,
employees, affiliates, agents, successors and assigns (collectively, the
"Purchaser Indemnified Parties") harmless from and against:
 
(i) any and all liabilities of the Company or Tcomt of every kind, nature and
description, absolute or contingent, existing as against the Company prior to
and including the Closing Date or thereafter coming into being or arising by
reason of any state of facts existing, or any transaction entered into, on or
prior to the Closing Date, except to the extent that the same have been fully
provided for in the Balance Sheet or disclosed in the notes thereto or were
incurred in the ordinary course of business between the Balance Sheet Date and
the Closing Date;
 
(ii) subject to Section 10.3, any and all losses, liabilities, obligations,
damages, costs and expenses based upon, attributable to or resulting from the
failure of any representation or warranty of the Seller set forth in Section 4
hereof, or any representation or warranty contained in any certificate delivered
by or on behalf of the Seller pursuant to this Agreement, to be true and correct
in all respects as of the date made;
 
(iii) any and all losses, liabilities, obligations, damages, costs and expenses
based upon, attributable to or resulting from the breach of any covenant or
other agreement on the part of the Seller under this Agreement;
 
(iv) any and all notices, actions, suits, proceedings, claims, demands,
assessments, judgments, costs, penalties and expenses, including attorneys' and
other professionals' fees and disbursements (collectively, "Expenses") incident
to any and all losses, liabilities, obligations, damages, costs and expenses
with respect to which indemnification is provided hereunder (collectively,
"Losses").
 
(b) Subject to Section 9.2, Purchaser hereby agrees to indemnify and hold the
Seller and his respective affiliates, agents, successors and assigns
(collectively, the "Seller Indemnified Parties") harmless from and against:
 
(i) any and all Losses based upon, attributable to or resulting from the failure
of any representation or warranty of the Purchaser set forth in Section 5
hereof, or any representation or warranty contained in any certificate delivered
by or on behalf of the Purchaser pursuant to this Agreement, to be true and
correct as of the date made;
 
(ii) any and all Losses based upon, attributable to or resulting from the breach
of any covenant or other agreement on the part of the Purchaser under this
Agreement or arising from the ownership or operation of the Company from and
after the Closing Date; and
 
(iii) any and all Expenses incident to the foregoing.
 
29

--------------------------------------------------------------------------------




9.2 Limitations on Indemnification for Breaches of Representations and
Warranties.
 
An indemnifying party shall not have any liability under Section 9.1(a)(ii) or
Section 9.1(b)(i) hereof unless the aggregate amount of Losses and Expenses to
the indemnified parties finally determined to arise thereunder based upon,
attributable to or resulting from the failure of any representation or warranty
to be true and correct, other than the representations and warranties set forth
in Sections 4.3, 4.11, 4.24 and 4.29 hereof, exceeds $5,000 (the “Basket”) and,
in such event, the indemnifying party shall be required to pay the entire amount
of such Losses and Expenses in excess of $5,000 (the “Deductible”).
 
9.3 Indemnification Procedures.
 
(a) In the event that any legal proceedings shall be instituted or that any
claim or demand ("Claim") shall be asserted by any person in respect of which
payment may be sought under Section 9.1 hereof (regardless of the Basket or the
Deductible referred to above), the indemnified party shall reasonably and
promptly cause written notice of the assertion of any Claim of which it has
knowledge which is covered by this indemnity to be forwarded to the indemnifying
party. The indemnifying party shall have the right, at its sole option and
expense, to be represented by counsel of its choice, which must be reasonably
satisfactory to the indemnified party, and to defend against, negotiate, settle
or otherwise deal with any Claim which relates to any Losses indemnified against
hereunder. If the indemnifying party elects to defend against, negotiate, settle
or otherwise deal with any Claim which relates to any Losses indemnified against
hereunder, it shall within five (5) days (or sooner, if the nature of the Claim
so requires) notify the indemnified party of its intent to do so. If the
indemnifying party elects not to defend against, negotiate, settle or otherwise
deal with any Claim which relates to any Losses indemnified against hereunder,
fails to notify the indemnified party of its election as herein provided or
contests its obligation to indemnify the indemnified party for such Losses under
this Agreement, the indemnified party may defend against, negotiate, settle or
otherwise deal with such Claim. If the indemnified party defends any Claim, then
the indemnifying party shall reimburse the indemnified party for the Expenses of
defending such Claim upon submission of periodic bills. If the indemnifying
party shall assume the defense of any Claim, the indemnified party may
participate, at his or its own expense, in the defense of such Claim; provided,
however, that such indemnified party shall be entitled to participate in any
such defense with separate counsel at the expense of the indemnifying party if,
(i) so requested by the indemnifying party to participate or (ii) in the
reasonable opinion of counsel to the indemnified party, a conflict or potential
conflict exists between the indemnified party and the indemnifying party that
would make such separate representation advisable; and provided, further, that
the indemnifying party shall not be required to pay for more than one such
counsel for all indemnified parties in connection with any Claim. The parties
hereto agree to cooperate fully with each other in connection with the defense,
negotiation or settlement of any such Claim.
 
(b) After any final judgment or award shall have been rendered by a court,
arbitration board or administrative agency of competent jurisdiction and the
expiration of the time in which to appeal therefrom, or a settlement shall have
been consummated, or the indemnified party and the indemnifying party shall have
arrived at a mutually binding agreement with respect to a Claim hereunder, the
indemnified party shall forward to the indemnifying party notice of any sums due
and owing by the indemnifying party pursuant to this Agreement with respect to
such matter and the indemnifying party shall be required to pay all of the sums
so due and owing to the indemnified party by wire transfer of immediately
available funds within ten(10) business days after the date of such notice.
 
30

--------------------------------------------------------------------------------


 
(c) The failure of the indemnified party to give reasonably prompt notice of any
Claim shall not release, waive or otherwise affect the indemnifying party's
obligations with respect thereto except to the extent that the indemnifying
party can demonstrate actual loss and prejudice as a result of such failure.
 
9.4 Tax Treatment of Indemnity Payments. 
 
The Seller and the Purchaser agree to treat any indemnity payment made pursuant
to this Article 9 as an adjustment to the Purchase Price for federal, state,
local and foreign income tax purposes.
 
ARTICLE X
MISCELLANEOUS
 
10.1 Payment of Sales, Use or Similar Taxes. 
 
All sales, use, transfer, intangible, recordation, documentary stamp or similar
Taxes or charges, of any nature whatsoever, applicable to, or resulting from,
the transactions contemplated by this Agreement shall be borne by the Seller.
 
10.2 Survival of Representations and Warranties. 
 
The parties hereto hereby agree that the representations and warranties
contained in this Agreement or in any certificate, document or instrument
delivered in connection herewith, shall survive the execution and delivery of
this Agreement, and the Closing hereunder, regardless of any investigation made
by the parties hereto; provided, however, that any claims or actions with
respect thereto (other than claims for indemnifications with respect to the
representation and warranties contained in Sections 4.3, 4.11, 4.24 and 4.29
which shall survive for periods coterminous with any applicable statutes of
limitation) shall terminate unless within twenty-four (24) months after the
Closing Date written notice of such claims is given to the Seller or such
actions are commenced.
 
10.3 Expenses. 
 
Except as otherwise provided in this Agreement, the Seller and the Purchaser
shall each bear its own expenses incurred in connection with the negotiation and
execution of this Agreement and each other agreement, document and instrument
contemplated by this Agreement and the consummation of the transactions
contemplated hereby and thereby, it being understood that in no event shall the
Company bear any of such costs and expenses.
 
31

--------------------------------------------------------------------------------


 
10.4 Specific Performance. 
 
The Seller acknowledges and agrees that the breach of this Agreement would cause
irreparable damage to the Purchaser and that the Purchaser will not have an
adequate remedy at law. Therefore, the obligations of the Seller under this
Agreement, including, without limitation, the Seller’s obligation to sell the
Shares to the Purchaser, shall be enforceable by a decree of specific
performance issued by any court of competent jurisdiction, and appropriate
injunctive relief may be applied for and granted in connection therewith. Such
remedies shall, however, be cumulative and not exclusive and shall be in
addition to any other remedies which any party may have under this Agreement or
otherwise.
 
10.5 Further Assurances. 
 
The Seller and the Purchaser each agrees to execute and deliver such other
documents or agreements and to take such other action as may be reasonably
necessary or desirable for the implementation of this Agreement and the
consummation of the transactions contemplated hereby.
 
10.6 Submission to Jurisdiction; Consent to Service of Process.
 
(a) The parties hereto hereby irrevocably submit to the non-exclusive
jurisdiction of any federal or state court located within New York, New York
over any dispute arising out of or relating to this Agreement or any of the
transactions contemplated hereby and each party hereby irrevocably agrees that
all claims in respect of such dispute or any suit, action proceeding related
thereto may be heard and determined in such courts. The parties hereby
irrevocably waive, to the fullest extent permitted by applicable law, any
objection which they may now or hereafter have to the laying of venue of any
such dispute brought in such court or any defense of inconvenient forum for the
maintenance of such dispute. Each of the parties hereto agrees that a judgment
in any such dispute may be enforced in other jurisdictions by suit on the
judgment or in any other manner provided by law.
 
(b) Each of the parties hereto hereby consents to process being served by any
party to this Agreement in any suit, action or proceeding by the mailing of a
copy thereof in accordance with the provisions of Section 10.10.
 
10.7 Entire Agreement; Amendments and Waivers.
 
This Agreement (including the schedules and exhibits hereto) represents the
entire understanding and agreement between the parties hereto with respect to
the subject matter hereof and can be amended, supplemented or changed, and any
provision hereof can be waived, only by written instrument making specific
reference to this Agreement signed by the party against whom enforcement of any
such amendment, supplement, modification or waiver is sought. No action taken
pursuant to this Agreement, including without limitation, any investigation by
or on behalf of any party, shall be deemed to constitute a waiver by the party
taking such action of compliance with any representation, warranty, covenant or
agreement contained herein. The waiver by any party hereto of a breach of any
provision of this Agreement shall not operate or be construed as a further or
continuing waiver of such breach or as a waiver of any other or subsequent
breach. No failure on the part of any party to exercise, and no delay in
exercising, any right, power or remedy hereunder shall operate as a waiver
thereof, nor shall any single or partial exercise of such right, power or remedy
by such party preclude any other or further exercise thereof or the exercise of
any other right, power or remedy. All remedies hereunder are cumulative and are
not exclusive of any other remedies provided by law.
 
32

--------------------------------------------------------------------------------


 
10.8 Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the state of New York.
 
10.9 Table of Contents and Headings. 
 
The table of contents and section headings of this Agreement are for reference
purposes only and are to be given no effect in the construction or
interpretation of this Agreement.
 
10.10 Notices. 
 
All notices and other communications under this Agreement shall be in writing
and shall be deemed given when delivered personally or mailed by certified mail,
return receipt requested, to the parties (and shall also be transmitted by
facsimile to the persons receiving copies thereof) at the following addresses
(or to such other address as a party may have specified by notice given to the
other party pursuant to this provision):



 
(a)
Purchaser:



Thomas Ventures, Inc.
1315 Ridgewood Avenue
Omaha, Nebraska 68124
Attn: Andrew Hidalgo, President
Phone:
Facsimile:


Copy to:


Thomas A. Rose, Esq.
Sichenzia Ross Friedman Ference LLP
1065 Avenue of the Americas
New York, New York 10018
Phone: (212) 930-9700
Facsimile: (212) 930-9725



 
(b)
Seller and Company:



Clifford Rhee



Phone:
Facsimile:


Copy to:
 
Phone:
Facsimile:

33

--------------------------------------------------------------------------------


 
 
10.11 Severability. 
 
If any provision of this Agreement is invalid or unenforceable, the balance of
this Agreement shall remain in effect.
 
10.12 Binding Effect; Assignment.
 
This Agreement shall be binding upon and inure to the benefit of the parties and
their respective successors and permitted assigns. Nothing in this Agreement
shall create or be deemed to create any third party beneficiary rights in any
person or entity not a party to this Agreement except as provided below. No
assignment of this Agreement or of any rights or obligations hereunder may be
made by either the Seller or the Purchaser (by operation of law or otherwise)
without the prior written consent of the other parties hereto and any
attempted assignment without the required consents shall be void; provided,
however, that the Purchaser may assign this Agreement and any or all rights or
obligations hereunder (including, without limitation, the Purchaser's rights to
purchase the Shares and the Purchaser's rights to seek indemnification
hereunder) to any affiliate of the Purchaser. Upon any such permitted
assignment, the references in this Agreement to the Purchaser shall also apply
to any such assignee unless the context otherwise requires.
 
[intentionally blank]

34

--------------------------------------------------------------------------------

 
 

        THOMAS VENTURES, INC.  
   
   
    By:   /s/ MICHAEL LUTHER  

--------------------------------------------------------------------------------

Michael S. Luther,
CRO


        TCOMT, INC.  
   
   
    By:   /s/ CLIFFORD RHEE    

--------------------------------------------------------------------------------

Clifford Rhee,
President

 

        SELLER:  
   
   
       /s/ CLIFFORD RHEE  

--------------------------------------------------------------------------------

Clifford Rhee

 
35

--------------------------------------------------------------------------------


 